DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s after-final amendment filed on February 21, 2022 and wherein the Applicant has amended claims 2, 7-11, 13, 18-22, 23, and canceled claims 1, 3-6, 12, 14-17. In an Examiner-initiated telephone interview with the Applicant Attorney Albert A. Abbou (registration number 75,598) on March 8, 2022, the Applicant has further amended claims 7, 18, 23.
In virtue of this communication, claims 2,7-11,13 and 18-23 are currently pending in this Office Action.

Response to Remarks
With respect to the rejection of claims 2, 7-11, 13, 18-23 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 3-4 of page 43 and paragraphs 1-2 of page 44 in Remarks filed on February 21, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 2, 7-11, 13, 18-23 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.

Examiner’s Amendment
An attachment to this Office Action was requested by the Examiner and provided by the Applicant in accordance with MPEP §1302.04.
Authorization for this examiner’s amendment was given in an Examiner-initiated telephone interview with Applicant Attorney Albert A. Abbou (registration number 75,598) on March 8, 2022 and the application’s claims have been amended and as shown in the attached Examiner Amendment Claim List.

Reasons for Allowance
See in the section of Examiner Comments, page 21, in the previous office action mailed on August 5, 2021. 
Allowable Subject Matter
Claims 2,7-11,13 and 18-23 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654